Citation Nr: 1017778	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  08-33 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent disabling for service-connected degenerative disc 
disease of the lumbosacral spine.

2.  Whether new and material evidence has been received 
sufficient to reopen the Veteran's claim of entitlement to 
service connection for posttraumatic stress disorder 
("PTSD").


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to October 
1969.

This matter comes to the Board of Veterans' Appeals 
("Board") on appeal from a November 2006 decision issued by 
the Department of Veterans Affairs ("VA") Regional Office 
("RO") in Detroit, Michigan, which granted entitlement to 
service connection for degenerative disc disease of the 
lumbosacral spine, and assigned a 20 percent disability 
rating, effective March 31, 2005.  The RO also reopened and 
denied the Veteran's claim of entitlement to service 
connection for PTSD.  Despite any determination reached by 
the RO, the Board must conduct an independent review of the 
evidence to determine whether new and material evidence has 
been received in order to establish its jurisdiction to 
review the merits of a previously denied claim.  See Barnett 
v. Brown, 8 Vet. App. 1 (1995), aff'd, Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).

The issues of service connection for PTSD is reopened and 
entitlement to a higher initial evaluation for degenerative 
disc disease of the lumbosacral spine are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  By an unappealed rating decision dated March 2004, the 
Veteran's claim of entitlement to service connection for PTSD 
was denied because the evidence of record failed to 
demonstrate the occurrence of an in-service stressor, or that 
the Veteran served in combat.  

2.  The evidence received since the March 2004 rating 
decision is neither cumulative nor redundant, and raises a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for PTSD. 


CONCLUSIONS OF LAW

1.  The March 2004 RO decision that denied the Veteran's 
claim of entitlement to service connection for PTSD is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2003).

2.  New and material evidence sufficient to reopen the 
Veteran's claim of entitlement to service connection for PTSD 
has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the VCAA does 
not preclude the Board from adjudicating the Veteran's claim.  
This is so because the Board is taking action favorable to 
the him on the issue in appellate status and a decision at 
this point poses no risk of prejudice to him.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).

In a February 2003 rating decision, the RO denied the 
Veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder (claimed as PTSD).  In that 
decision, it was determined that, although there was evidence 
of a current diagnosis of PTSD, there was no evidence of a 
verifiable stressor.  There was also no indication that the 
Veteran had claimed or had actually been involved in combat.  

In January 2004, following the issuance of the of the 
February 2003 rating decision, the Veteran submitted a 
request for a VA examination.  Although an examination was 
scheduled, the Veteran failed to report.  Thereafter, in a 
March 2004 rating decision, his claim was again denied 
because evidence expected from the VA examination that might 
have been material to the outcome of his claim could not be 
considered.  

Following the issuance of the March 2004 rating decision, the 
evidence shows that the Veteran did not submit a timely 
Notice of Disagreement ("NOD") with that decision.  As 
such, his claim was not perfected for appeal.  The March 2004 
decision is therefore final.  See 38 U.S.C.A. § 7105.  
Accordingly, that decision is not subject to revision except 
on the receipt of new and material evidence.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156; Hodge v. West, 155 F.3d 1356, 1359-
60 (Fed. Cir. 1998).  

"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself, or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In May 2005, the Veteran applied to have his previously-
denied claim reconsidered, arguing that he was now receiving 
treatment for PTSD and had evidence that he had suffered a 
verifiable in-service stressor during combat service.  In 
addition to his application to reopen his previously denied 
claim, the Veteran also submitted a claim of entitlement to 
service connection for a low back disorder, arguing that he 
had sustained an injury after being shot off of a telephone 
pole in Vietnam.  

The new evidence of record consists of VA clinical treatment 
records showing a diagnosis of PTSD.  These records show that 
the Veteran reported a long history of PTSD and depression 
since his return from military service in Vietnam.  In 
addition, the Veteran also submitted a completed PTSD 
questionnaire, in which, as noted above, he claimed to have 
been involved in combat service.  As the record reflects that 
the Veteran has a current diagnosis of PTSD, and has claimed 
combat service, the Board concludes that it satisfies the low 
threshold requirement for new and material evidence to reopen 
the previously disallowed claim.  The claim is thus reopened.

However, the Board cannot, at this point, adjudicate the 
reopened claim, as further development of the claim is 
necessary.  This is detailed in the REMAND below.


ORDER

The claim of entitlement to service connection for PTSD is 
reopened.  To this extent, and to this extent only, the 
appeal is granted.


REMAND

1.  Entitlement to an initial evaluation in excess of 20 
percent disabling for service-connected degenerative disc 
disease of the lumbosacral spine.

The Veteran seeks entitlement to an increased initial 
disability rating for his service-connected degenerative disc 
disease of the lumbosacral spine.  Most recently, his 
attorney submitted a statement, along with previously-
considered VA treatment records, arguing that the Veteran had 
developed a neurological component to his low back disorder, 
with complaints of pain and associated weakness radiating 
down his left lower extremity into his foot.  See letter, 
March 2009.

In this case, the most recent VA examination was performed in 
June 2005.  Normally, the Board notes that the duty to assist 
does not require that a claim be remanded solely because of 
the passage of time since an otherwise adequate examination 
was conducted.  See VAOPGCPREC 11-95.  However, in light of 
the concerns raised by the Veteran's attorney concerning 
additional symptoms related to his lower back disorder, the 
Board finds that another VA examination is necessary to 
decide the appeal.

In addition, at it appears that the most recent VA treatment 
reports of record pertaining to complaints or treatment for 
the Veteran's lumbosacral spine disorder are dated in October 
2000.  Where VA has constructive and actual knowledge of the 
availability of pertinent reports in the possession of the 
VA, an attempt to obtain those reports must be made.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that 
documents which were not actually before the adjudicators but 
had been generated by VA employees or submitted to VA by 
claimant were, "in contemplation of law, before the 
Secretary and the Board and should be included in the 
record").  Therefore, while this case is in remand status, 
the RO should ensure that any additional VA records related 
specifically to the lumbosacral spine disorder are obtained 
and associated with the claims file.

2.  Whether new and material evidence has been received 
sufficient to reopen the Veteran's claim of entitlement to 
service connection for posttraumatic stress disorder 
("PTSD").

The Veteran contends that he has PTSD as a result of active 
duty service.  Specifically, he contends that his PTSD is the 
result of several stressors related to combat service in the 
Republic of Vietnam.  

In order to establish a right to compensation for a present 
disability, a veteran must show:  "(1) the existence of a 
present disability; (2) the in-service incurrence or 
aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service" - the so-
called "nexus" requirement.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004).    

Service connection for PTSD specifically requires (1) medical 
evidence establishing a diagnosis of the disability, (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and (3) a link, established by 
medical evidence, between the current symptomatology and the 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(2009). 

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f)(1) (2009); see also, 38 
U.S.C.A. § 1154(b) (West 2002).  Otherwise, the law requires 
verification of a claimed stressor.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d), (f) (2009); Gaines v. West, 11 Vet. 
App. 353, 357-58 (1998).  

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that 
a veteran have participated in events constituting an actual 
fight or encounter with a military foe, or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  Mere 
service in a combat zone does not establish that a veteran 
engaged in combat with the enemy.  Id. Service department 
evidence that a veteran engaged in combat or was awarded the 
Purple Heart Medal, Combat Infantryman Badge, or similar 
combat citation will be accepted, in the absence of evidence 
to the contrary, as conclusive evidence of the claimed in-
service stressor.  Id.

The provisions of 38 U.S.C.A. § 1154(b) do not allow a combat 
veteran to establish service connection with lay testimony 
alone, however.  Rather, the statute relaxes the evidentiary 
requirements for proving certain events alleged to have 
occurred during service when there is no official record.  It 
cannot be used to etiologically link the alleged service 
event to a current disability.  Gregory v. Brown, 8 Vet. App. 
563, 567 (1996).

In this respect, the Board notes that the Veteran's service 
records show that he served as a lineman during the Vietnam 
War.  However, although he received the Vietnam Service Medal 
and Vietnam Campaign Medal, there is no evidence of the 
receipt of citations, awards or other evidence to 
substantiate his claim of having participated in combat. 

In September 2005, the Veteran's attorney submitted a letter 
stating that the Veteran had in fact served in combat, and 
argued that his lay statements alone should establish the 
occurrence of his claimed in-service stressor.  The letter 
contained the Veteran's assigned army unit number and 
requested that VA assist him in obtaining evidence of his 
claimed combat service.  

The Veterans Claims Assistance Act of 2000 ("VCAA"), Public 
Law No. 106-475, 114 Stat. 2096 (2000), states that VA has a 
duty to assist claimants in substantiating their claims.  38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159 (2009).  This includes the duty to assist the 
claimant in obtaining evidence.  This also includes the 
heightened duty to assist in obtaining records in the 
possession of a Federal agency, including service records.  
In this case, although it appears that the RO performed a 
preliminary search for records upon receipt of the Veteran's 
claim, it does not appear that an additional search was 
initiated after receipt of his military unit identification 
information.  The possibility that such records could contain 
evidence relevant to the Veteran's claim cannot be foreclosed 
absent a review of those records.  Quartuccio v. Principi, 16 
Vet. App. 183, 188 (2002).  As such, the Board finds that an 
attempt to obtain these records must be made.

As noted above, in order to warrant entitlement to service 
connection for PTSD, there must be medical evidence 
establishing a current diagnosis of the disability.  See 38 
C.F.R. § 3.304(f) (2009).  In this case, a review of the 
Veteran's service treatment records reveals no complaints of, 
treatment for, or diagnosis of PTSD or any other psychiatric 
or psychological disorder during service.  Although post-
service clinical records show a diagnosis of chronic PTSD, 
there is no competent medical evidence relating the Veteran's 
PTSD to his claimed combat service in Vietnam or any other 
verified in-service stressor.  Accordingly, the Board finds 
that a remand for a VA psychiatric examination may be 
warranted depending on the evidence which may be associated 
with the claims folder.

Finally, the Board notes that, although the record contains 
some post-service clinical records showing that the Veteran 
received mental health treatment at VA, the most recent 
reports are dated in June 2005.  Where VA has constructive 
and actual knowledge of the availability of pertinent reports 
in the possession of the VA, an attempt to obtain those 
reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992) (holding that documents which were not actually before 
the adjudicators but had been generated by VA employees or 
submitted to VA by claimant were, "in contemplation of law, 
before the Secretary and the Board and should be included in 
the record").  As such, an attempt to obtain updated VA 
mental health treatment records should be made.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all available VA treatment 
records pertaining to the Veteran's 
degenerative disc disease of the 
lumbosacral spine.  The Veteran should 
also be contacted and asked whether he has 
had any private treatment for his low back 
disorder.  If so, he should be sent a 
release to allow VA to obtain such 
records.  Any records obtained should be 
associated with the claims folder.  Any 
negative reply should be included in the 
claims folder.

If the RO is unable to secure these 
records, it must notify the Veteran and 
(a) identify the specific records it is 
unable to obtain; (b) briefly explain the 
efforts that it made to obtain those 
records; (c) describe any further action 
to be taken with respect to the claim; 
and (d) notify the Veteran that he is 
ultimately responsible for providing the 
evidence.  38 U.S.C.A. § 5103A(b)(2) 
(West 2002); 38 C.F.R. § 3.159(e)(1) 
(2009).

2.  Obtain all available VA mental health 
treatment records.  The Veteran should 
also be contacted and asked whether he has 
had any private treatment for his PTSD.  
If so, he should be sent a release to 
allow VA to obtain such records.  Any 
records obtained should be associated with 
the claims folder.  Any negative reply 
should be included in the claims folder. 

If the RO is unable to secure these 
records, it must notify the Veteran and 
(a) identify the specific records it is 
unable to obtain; (b) briefly explain the 
efforts that it made to obtain those 
records; (c) describe any further action 
to be taken with respect to the claim; 
and (d) notify the Veteran that he is 
ultimately responsible for providing the 
evidence.  38 U.S.C.A. § 5103A(b)(2) 
(West 2002); 38 C.F.R. § 3.159(e)(1) 
(2009).

3.  Thereafter, schedule the Veteran for 
an appropriate examination to determine 
the current severity of his service-
connected low back disorder.  Any tests 
deemed necessary should be conducted, and 
all clinical findings should be reported 
in detail in accordance with AMIE 
protocols for rating low back disorders.  
The complete claims folder must be 
provided to the examiner for review in 
conjunction with the examination, and the 
examiner must note that the claims folder 
has been reviewed.  

The examiner's evaluation should include 
eliciting from the Veteran a personal 
history concerning his low back disorder 
and note that this has been considered.  
The examiner should specifically discuss 
whether and to what extent the Veteran's 
low back disorder restricts his routine 
daily activities, and whether his disorder 
resulted in periods of incapacitation, and 
if so, indicate the duration of any such 
periods.   The examiner should also 
conduct range of motion studies for the 
Veteran's spine and identify any objective 
evidence of pain.  The examination report 
should specifically state the degree of 
disability present, to include whether 
there is favorable or unfavorable 
ankylosis in any degree of flexion or 
extension.  The extent of any 
incoordination, weakened movement, and 
excess fatigability on use should be 
described.  To the extent possible, the 
functional impairment due to 
incoordination, weakened movement, and 
excess fatigability on use should be 
assessed in terms of additional degrees of 
limitation of motion.  Any and all 
opinions must be accompanied by a complete 
rationale.

4.  Contact the appropriate service 
department and request that a 
comprehensive search be made for evidence 
that the Veteran and/or his identified 
army unit served in combat in Vietnam.  
All material produced by the requested 
search should be incorporated into the 
record.  Any negative results should be 
specifically noted and a memorandum of 
what efforts were undertaken to obtain 
records should be prepared.

If the above search yields no information, 
the RO should send a letter to the Veteran 
informing him that (a) VA has been unable 
to obtain any records pertaining to his 
claimed stressors and/or combat service; 
(b) the efforts the RO made in attempting 
to obtain these records; (c) a description 
of any further action VA will take 
regarding the claim, including, but not 
limited to, notice that VA will decide the 
claim based on the evidence of record 
unless the claimant submits records VA was 
unable to obtain; and (d) notice that he 
is ultimately responsible for providing 
evidence necessary to substantiate his 
claim.

5.  If, and only if,  after receiving the 
aforementioned service records, it appears 
that the Veteran did in fact serve in 
combat or that there is evidence of 
another verifiable stressor(s), he should 
be scheduled for a VA examination by a 
psychiatrist.  The claims folder should be 
available for review in conjunction with 
the examination and the examiner must note 
that the file has been reviewed.  The 
examiner should also elicit a history of 
the Veteran's claimed military service 
stressors from the Veteran and note that, 
in addition to the evidence of record, the 
Veteran's statements have been considered.  

The examiner should provide diagnoses for 
the Veteran's psychiatric disability(ies) 
and render an opinion as to whether or not 
it is at least as likely as not (i.e., 
whether there is at least a 50 percent 
probability) that any diagnosed 
psychiatric disability is related to his 
combat service or another in-service 
stressor.  The examiner should 
specifically discuss all of the Veteran's 
claimed stressors.  Any and all opinions 
must be accompanied by a complete 
rationale.

The clinician is also advised that the 
term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
causation as to find against causation.  
"More likely" and "as likely" support 
the contended causal relationship; "less 
likely" weighs against the claim.  If, 
for any reason, the clinician is unable to 
offer an opinion without resorting to 
speculation, this should be noted and 
thoroughly explained in the report, along 
with a rational for such conclusion.  

6.  Notify the Veteran that it is his 
responsibility to report for any VA 
examination scheduled, and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.  Copies of 
all documentation notifying the Veteran of 
any scheduled VA examination must be 
placed in the Veteran's claims file.

7.  Then, after ensuring any other 
necessary development has been completed, 
readjudicate the Veteran's claims.  If 
action remains adverse to the Veteran, 
provide him and his representative with a 
Supplemental Statement of the Case and 
allow an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


